Per curiam.
Respondent Martin G. Cox was suspended from the practice of law in this state pending the final disposition of his appeal from federal convictions for felonies involving moral turpitude. In the Matter of Martin G. Cox, 261 Ga. 520 (407 SE2d 750) (1991). Upon the af-firmance of Respondent’s convictions, Respondent filed a petition for voluntary surrender of his license, in which he admitted conduct constituting a violation of Standard 66 of Rule 4-102 of the Rules and Regulations of the State Bar and petitioned this Court to accept the *677voluntary surrender of his license to practice law in this state. Respondent also waived his right to a hearing under Bar Rule 4-106 (f) (1). We adopt the recommendations of the special master and the review panel that Respondent’s petition be granted and accept the voluntary surrender of Respondent’s license to practice law in Georgia, which is tantamount to disbarment. Respondent is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.
Decided September 11, 1995.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Steven H. Sadow, for Cox.

Voluntary surrender of license accepted.


All the Justices concur.